THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


           Fayrell Furr and Karole Jensen, Petitioners,

           v.

           Horry County Zoning Board of Appeals, Respondent.

           Appellate Case No. 2015-000271



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal From Horry County
                    J. Michael Baxley, Circuit Court Judge


                           Opinion No. 27608 

                Heard December 2, 2015 – Filed March 2, 2016 



            CERTIORARI DISMISSED AS IMPROVIDENTLY 

                          GRANTED 



           Gene McCain Connell, Jr., of Kelaher Connell &
           Connor, P.C., of Surfside Beach, for Petitioners.

           Leah Montgomery Cromer and Emma Ruth Brittain, both
           of Thomas & Brittain, P.A., of Myrtle Beach, for
           Respondent.

PER CURIAM: We granted certiorari to review the court of appeals' opinion in
Furr v. Horry Ctny. Zoning Bd. of Appeals, 411 S.C. 178, 767 S.E.2d 221 (Ct.
App. 2014). We now dismiss the writ of certiorari as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN, JJ., and Acting Justice
Jean H. Toal, concur.